Citation Nr: 1743818	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the severance of service connection for canker sores was proper.

2.  Entitlement to an initial compensable evaluation for canker sores.


REPRESENTATION

Appellant represented by:	Jon M. Brown, Agent


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1975 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2008, the Veteran perfected appeals as to the issues of entitlement to an initial compensable evaluation for canker sores and entitlement to an initial compensable evaluation for anemia.  Subsequently, in a July 2009 rating decision, the RO severed service connection for canker sores, effective October 1, 2009, and severed service connection for anemia, effective October 1, 2009.

In a statement received in September 2009, the Veteran's representative categorized the issues on appeal as "continued entitlement to compensation for [canker] sores" and "continued entitlement to compensation for anemia."  In a December 2011 Board remand, the Board found the September 2009 statement represented a timely notice of disagreement with the severance of service connection for canker sores and anemia as the statement indicated a disagreement with the decision made by the RO and a desire for continued appellate review.

In the December 2011 Board remand, the Board remanded the issues of whether the severance of service connection for canker sores, effective October 1, 2009, was proper; and whether the severance of service connection for anemia, as of October 1, 2009, was proper; entitlement to an initial compensable evaluation for canker sores; and entitlement to an initial compensable evaluation for anemia for issuance of a statement of the case.  A statement of the case on the issue on appeal was furnished the Veteran in March 2016.  A March 2016 rating decision reinstated the grant of service connection for anemia with an evaluation of 0 percent effective October 1, 2009, finding that a March 2015 examination provided a link between anemia and military service on a direct basis.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court or Veterans Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The United States Department of Veterans Affairs (VA) disagreed with the Veterans Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit). Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Veterans Court to stay the precedential effect of its decision.  On October 6, 2016, the Veterans Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The Board noted the potential effect the resolution of the appeal may have on the Veteran's claim of entitlement to a compensable rating for canker sores due to the Veteran's use of triamcinolone acetonide.  The Board stayed action on this issue in this case in accordance with the Veterans Court's stay.  However, on July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. July 14, 2017) which reversed the decision by the Court.  Therefore, the Board may now adjudicate the issue on appeal.  The issue of entitlement to an initial compensable evaluation for anemia was denied in a May 2017 Board decision.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO proposed to sever service connection for canker sores because there was clear and unmistakable error in the grant of service connection for canker sores.  The accompanying notice informed the Veteran of the 60 day period for the submission of evidence, and of the right to request a hearing.

2.  A July 2009 rating decision severed service connection for canker sores effective October 1, 2009.

3.  The award of service connection for canker sores was clearly and unmistakably erroneous based on the evidence of record.

4.  There is no case or controversy as to the issue of an initial compensable evaluation for canker sores  


CONCLUSIONS OF LAW

1.  The severance of service connection for canker sores was proper and service connection may not be restored.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.105(d) (2016).

2.  The claim for an initial compensable evaluation for canker sores is moot.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Regarding the issue severance of service connection for canker sores, VA is not required to provide notice because the issue presented involves a claim for review of a prior final regional office decision on the basis of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Under VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  That said, the Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Propriety of Severance of Service Connection

The Veteran contended that his canker sores are secondary to his service-connected irritable bowel syndrome, and that service connection should not have been severed.  

The Veteran was afforded a VA examination in August 2006.  The Veteran reported having canker sores for 8 to 10 years.  The Veteran reported having 3 to 5 outbreaks monthly which he treated with a dental paste which would decrease the length of the outbreak to 1 1/2 days.  The Veteran reported that without treatment, the outbreak could last up to 2 weeks.  The Veteran used triamcinolone (dental paste) and denied any side effects.  Upon physical examination, the VA examiner noted that the Veteran did not have evidence of canker sores and mucosa in the mouth.  The VA examiner diagnosed the Veteran with recurrent minor aphthous ulcers, with no current evidence at that time.  The examiner noted that on August 16, 2006 color photographs of the mouth were taken and submitted for the examination.  The examiner further noted that an internet search of the subject revealed that canker sores have a multitude of origins, including toothpastes, dentures (which the Veteran has), emotional stress, nutritional deficiencies (vitamin B1, B2, B6, B12, C, zinc, folic acid, iron, selenium, calcium), allergies and sensitivities, genetics, viral and bacterial agents.  The examiner noted that the Veteran's anemia was of unknown etiology, but had been determined to be of iron deficiency and, possibly vitamin B12 deficiency, in origin.  The examiner noted that this fact could contribute to his development of canker sores.  Therefore, the Veteran's recurrent minor aphthous ulcers is at least as likely as not (50/50 probability) caused by or a result of the Veteran's anemia.

In a September 2006 rating decision, service connection for canker sores was granted with a noncompensable evaluation effective February 15, 2002.  

The Veteran was examined in February 2009.  The Veteran reported he had canker sores in his mouth that occurred for the last 15 years.  The Veteran reported that at times he was unable to wear his full upper and partial lower dentures.  The Veteran reported that his canker sores occurred more often and he had 2 to 3 sores which lasted 2 to 3 weeks.  The Veteran stated that he had a canker sore daily.  The examiner noted that the Veteran used triamcinolone acetonide (dental paste) once every other day on his sores.  The Veteran stated that if he caught the sore early, he could limit the sore and severity of the sore with the use of the dental paste.  The examiner noted that the Veteran has had dentures for the last 40 years.  No side effects for the use of dental paste were noted.  Following examination, the examiner confirmed a diagnosis of recurrent minor aphthous ulcers.  The examiner noted that she reviewed a prior medical opinion with another VA physician.  The examiner further noted that together with UpToDate.com which was reviewed specifically for aphthous ulcers and any relationship to irritable syndrome, there appeared to be no linkage between irritable bowel syndrome causing recurrent minor aphthous ulcers, after reviewing this most recent data and discussing the prior opinion with another physician.  The examiner opined that therefore, the Veteran's history of canker sores is not caused by his irritable bowel syndrome.

In an April 2009 rating decision, the RO proposed to sever service connection for canker sores because the grant of service connection for canker sores was erroneously made due to the relationship between service-connected irritable bowel syndrome or a relationship to anemia.  

In a July 2009 rating decision, the RO noted that the prior April 2009 rating decision proposed to sever service connection for canker sores.  The reason for the severance was based on the VA examination findings of February 2009 in which the assessment was recurrent minor aphthous ulcers.  The examiner reviewed a prior opinion with a doctor at the VA Outpatient Clinic to assess specifically for whether aphthous ulcers had a relationship to irritable bowel syndrome.  There appeared to be no linkage between irritable bowel syndrome causing recurrent minor aphthous ulcers.  Therefore service connection was severed due to clear and unmistakable error as irritable bowel syndrome did not cause canker sores.

On VA examination in March 2015, the examiner found that the Veteran's anemia was directly related to his military service.  The examiner noted that the Veteran had been treated with iron supplements and B12 supplements for years although at that time the Veteran's condition appeared to be stable and in remission.  The Veteran was noted to have been off iron supplementation for about one year, and off B12 shots for about 5 years.  

Thereafter, the Veteran was afforded a VA examination in April 2015 for canker sores.  However, there was no opinion offered as to the etiology of the Veteran's canker sores.

A VA opinion was obtained in March 2016.  The VA examiner confirmed the diagnosis of aphthous ulcers.  The examiner opined that the Veteran's canker sores are less likely as not proximately due to or the result of irritable bowel syndrome and anemia.  The examiner noted that the Veteran's anemia has been stable for the last several years, but the Veteran continued to report sporadic canker sores.  Review of the Veteran's medical records indicated a history of iron deficiency anemia.  Review of current medical literature indicated that pathogenesis of canker sores is not well defined - one hypothesis is that it develops from dysregulation in local cell-mediated immunity and factors that may predispose the development of recurrent canker sores include familial tendency, hormonal factors, emotional stress, and vitamin/mineral deficiencies, especially B12 deficiency.  Review of the Veteran's lab results did not indicate that the Veteran had chronic B12 deficiency - review of B12 result from May 4, 2015 revealed a normal reading of 236.

VA treatment records indicate complaints of intermittent canker sores and treatment with triamcinolone acetonide (dental paste).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Turing to the propriety of the severance, for disability in effect for less than 10 years, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  Notice is to be provided at the latest address of record of the contemplated action and furnished detailed reasons therefor and 60 days for the presentation of additional evidence to show that service connection should be maintained will be given.  38 C.F.R. § 3.105 (d) (2016).  The language of § 3.105(d) is written in the present tense, asking not whether the original decision of service connection was correct at the time it was made, but whether the original decision "is clearly erroneous."  Prinkey v. Shinseki, 735 F.3d 1375, 1377 (Fed. Cir. 2013).

Severance of service connection based on any standard less than that set forth in 38 C.F.R.  3.105 (d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

In Stallworth, the Court recognized that 38 C.F.R.  3.105 (d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343  (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

Stallworth v. Nicholson, 20 Vet. App. at 488.

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The United States Court of Appeals for Veterans Claims (Court) has equated the standards for severance of service connection and for demonstrating clear and unmistakable error in a prior final VA decision; however, there are differences in application of those standards.  See Stallworth.  This is because the Secretary's regulation providing for the severance of service connection is written in the present tense.  See 38 C.F.R. § 3.105 (d).  Hence, as noted, the VA Secretary is not limited to the law and the record that existed at the time of the original decision in adjudicating a matter of severance of service connection.  Id.

In this case, service connection was granted in a September 2006 rating decision on the basis that the canker sores were as likely as not caused by or a result of anemia that was due to irritable bowel syndrome.  In that same decision, the RO determined that service connection for anemia was warranted as due to the Veteran's service-connected irritable bowel syndrome.  The VA examination that was conducted prior to the rating decision dated in August 2006 indicated that the Veteran's recurrent minor aphthous ulcers were at least as likely as not (50/50 probability) caused by or a result of the Veteran's anemia.  

The severance adjudicated in the July 2009 rating decision for canker sores was based on the lack of an etiological linkage between irritable bowel syndrome/anemia  and the canker sores.  As noted, service connection was initially established on the basis that the Veteran's anemia which was thought to be a result of the Veteran's irritable bowel syndrome caused the Veteran's canker sores.  In an effort to determine whether there is in fact an etiological relationship between the Veteran's canker sores and a service-connected disability, the AOJ obtained a medical opinion in 2016.  However, that examiner found that while the Veteran's anemia has been stable for the last several years, he continued to report sporadic canker sores.  He noted that current medical literature indicated that pathogenesis of canker sores is not well defined and that one hypothesis is that it develops from dysregulation in local cell-mediated immunity, and that factors that may predispose the development of recurrent canker sores include familial tendency, hormonal factors, emotional stress, and vitamin/mineral deficiencies, especially B12 deficiency.  The examiner noted, however, that review of the Veteran's lab results did not indicate that he had chronic B12 deficiency.  In fact, review of B12 result from May 4, 2015 revealed a normal reading of 236.  At that time, the Veteran also reported that he had not taken iron and B12 supplements for a few years.  The Board acknowledges that the August 2006 VA examiner found that while there are a multitude of origins of canker sores including nutritional deficiencies (vitamin B1, B2, B6, B12, C, zinc, folic acid, iron, selenium, calcium) and that the Veteran's anemia which was thought to be of unknown etiology, it was of iron deficiency and, possibly vitamin B12 deficiency.  However, the 2009 examiner found no relationship to the Veteran's irritable bowel syndrome and the 2016 examiner also found no relationship between the Veteran's recurrent canker sores and anemia or irritable bowel syndrome.  The 2016 examiner clearly found that the Veteran continued to experience canker sores despite no evidence of B12 deficiency since 2015, and the fact that the Veteran's anemia had been stable for the last several years.  The Board notes that the 2009 VA examiner also found that the Veteran's iron deficiency anemia was stable at that time.  The record indicates that the Veteran at that time and subsequently continued to have canker sores.  The record shows the potential multi-factorial nature of the etiology of canker sores and more importantly, the absence of factors related to a service-connected disability for several years that would proximately cause canker sores.  As service connection for canker sores in this case requires that they be proximately due to or aggravated by a service-connected disability, and the evidence does not show this,, the Board finds that there is clear and unmistakable evidence that the award of service connection was not proper.  

III.  Rating

The remaining issue on appeal is entitlement to an initial compensable evaluation for canker sores.  In this decision, the Board has determined that the severance of service connection for this issue was proper, thus rendering the Veteran's claim for an initial compensable rating moot.  As there is thus no remaining case or controversy with respect to this issue, the issue is moot and must be dismissed as a matter of law.  38 U.S.C.A. § 7105 (d)(5) (West 2014) (Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).    


ORDER

Severance of service connection for canker sores was proper and the appeal as to this issue is denied.

The claim of entitlement to an initial compensable evaluation for canker sores is dismissed.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


